                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOYCE MARIE SIMMONS,                              Case No. 19-cv-00139-HSG
                                   8                    Plaintiff,                         ORDER OF SERVICE; ORDER
                                                                                           DISMISSING CERTAIN DEFENDANTS
                                   9             v.

                                  10     KIMBERLY LUKE,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION

                                  14          Plaintiff Joyce Marie Simmons, a federal prisoner, filed this pro se civil rights action under

                                  15   Bivens v. Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against

                                  16   Federal Correctional Institution in Dublin, California (“FCI-Dublin”) Unit Manager Kimberly

                                  17   Luke for allegedly violating her constitutional rights. Her amended complaint (Dkt. No. 11) is

                                  18   now before the Court for review under 28 U.S.C. § 1915A.

                                  19                                               DISCUSSION

                                  20   A.     Standard of Review

                                  21          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  22   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  23   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  24   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  25   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  26   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  27   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  28          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                   1   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   2   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   3   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   4   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   5   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   6   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   7   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   8   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  11   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  12   42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.      Amended Complaint

                                  14           The amended complaint makes the following allegations. On or about September 22,

                                  15   2017, Defendant Unit Manager Kimberly Luke issued a khaki-colored dress to Plaintiff even

                                  16   though Plaintiff is housed at Dublin Satellite Prison Camp, where inmates wear blue uniforms.

                                  17   Khaki-colored uniforms are worn by inmates housed at the prison facility adjacent to the Dublin

                                  18   Satellite Prison Camp. Plaintiff was informed by an officer that if she had gone outside with the

                                  19   khaki jumper dress on, perimeter officers could have fired on her thinking she was from the other

                                  20   prison camp and attempting to escape. Defendant Luke knew of and disregarded this risk to

                                  21   Plaintiff’s safety, in violation of the Eighth Amendment’s prohibition on exposing inmates to a

                                  22   risk to their safety. Defendant Luke’s issuance of the khaki-colored jumper caused Plaintiff to

                                  23   suffer mental and emotional anguish. Plaintiff seeks compensatory, nominal and punitive

                                  24   damages. Dkt. No. 11 at 3-6.

                                  25           The case of Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403

                                  26   U.S. 388, 396 (1971), “established that the victims of a constitutional violation by a federal agent

                                  27   have a right to recover damages against the official in federal court despite the absence of any

                                  28   statute conferring such a right.” Carlson v. Green, 446 U.S. 14, 18 (1980). The Supreme Court
                                                                                           2
                                   1   has recognized a Bivens claim in only three cases: Bivens (Fourth Amendment unreasonable

                                   2   search and seizure); Davis v. Passman, 442 U.S. 228, 248–49 (1979) (Fifth Amendment Due

                                   3   Process Clause gender discrimination); and Carlson v. Green, 446 U.S. 14, 17–19 (1980) (Eighth

                                   4   Amendment inadequate medical treatment). “These three cases—Bivens, Davis, and Carlson—

                                   5   represent the only instances in which the [Supreme] Court has approved of an implied damages

                                   6   remedy under the Constitution itself.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017). The

                                   7   Supreme Court has made clear that “expanding the Bivens remedy is now a ‘disfavored’ judicial

                                   8   activity,” and such a remedy will not be available if there are “‘special factors’ counseling

                                   9   hesitation in the absence of affirmative action by Congress.” Id. at 1848 (citation omitted). The

                                  10   only relief available in a Bivens action is an award of money damages for injuries caused by a

                                  11   defendant acting in his or her individual capacity. Ministerio Roca Solida v. McKelvey, 820 F.3d

                                  12   1090, 1093–96 (9th Cir. 2016). Liberally construed, the complaint states a viable Eighth
Northern District of California
 United States District Court




                                  13   Amendment claim under Ziglar against Defendant Luke.

                                  14                                             CONCLUSION

                                  15          For the foregoing reasons, the Court orders as follows.

                                  16          1.      The Court finds that amended complaint states a cognizable Eighth Amendment

                                  17   claim under Ziglar against Defendant Luke.

                                  18          2.      The amended complaint does not name FCI-Dublin Associate Warden Tamara

                                  19   Mischel, FCI-Dublin Officer Phillips and Hilliard as defendants. These individuals are

                                  20   DISMISSED from this action with prejudice.

                                  21          3.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                  22   prepayment of fees, a copy of the amended complaint with all attachments thereto (Dkt. No. 11),

                                  23   and a copy of this order upon defendant Unit Manager Kimberly Luke at Federal Correctional

                                  24   Institution – Dublin, 5701 8th Street, Unit F, Dublin, CA 94568. A courtesy copy of the

                                  25   complaint with attachments and this order shall also be mailed to the United States Attorney’s

                                  26   Office for the Northern District of California.

                                  27          4.      In order to expedite the resolution of this case, the Court orders as follows:

                                  28                 a.       No later than 91 days from the date this Order is filed, Defendant must file
                                                                                         3
                                   1   and serve a motion for summary judgment or other dispositive motion. If Defendant is of the

                                   2   opinion that this case cannot be resolved by summary judgment, Defendant must so inform the

                                   3   Court prior to the date the motion is due. A motion for summary judgment also must be

                                   4   accompanied by a Rand notice so that Plaintiff will have fair, timely, and adequate notice of what

                                   5   is required of her in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.
                                       2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be
                                   6
                                       served concurrently with motion for summary judgment). A motion to dismiss for failure to
                                   7
                                       exhaust available administrative remedies similarly must be accompanied by a Wyatt notice.
                                   8
                                       Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).
                                   9
                                                      b.      Plaintiff’s opposition to the summary judgment or other dispositive motion
                                  10
                                       must be filed with the Court and served upon Defendant no later than 28 days from the date the
                                  11
                                       motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
                                  12
Northern District of California




                                       provided later in this order as she prepares her opposition to any motion for summary judgment.
 United States District Court




                                  13
                                       Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-
                                  14
                                       exhaustion provided later in this order as she prepares his opposition to any motion to dismiss.
                                  15
                                                      c.      Defendants shall file a reply brief no later than 14 days after the date the
                                  16
                                       opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No
                                  17   hearing will be held on the motion.
                                  18          5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the
                                  19   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must
                                  20   do in order to oppose a motion for summary judgment. Generally, summary judgment must be
                                  21   granted when there is no genuine issue of material fact – that is, if there is no real dispute about
                                  22   any fact that would affect the result of your case, the party who asked for summary judgment is
                                  23   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  24   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  25   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  26   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  27   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                  28   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                                                                          4
                                   1   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   2   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                   3   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).

                                   4          Plaintiff also is advised that a motion to dismiss for failure to exhaust available

                                   5   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without
                                       prejudice. You must “develop a record” and present it in your opposition in order to dispute any
                                   6
                                       “factual record” presented by Defendants in their motion to dismiss. Wyatt v. Terhune, 315 F.3d
                                   7
                                       1108, 1120 n.14 (9th Cir. 2003).
                                   8
                                              (The Rand and Wyatt notices above do not excuse Defendant’s obligation to serve said
                                   9
                                       notices again concurrently with motions to dismiss for failure to exhaust available administrative
                                  10
                                       remedies and motions for summary judgment. Woods, 684 F.3d at 939).
                                  11
                                              6.      All communications by Plaintiff with the Court must be served on Defendant’s
                                  12
Northern District of California




                                       counsel by mailing a true copy of the document to Defendants’ counsel. The Court may disregard
 United States District Court




                                  13
                                       any document which a party files but fails to send a copy of to his opponent. Until Defendant’s
                                  14
                                       counsel has been designated, Plaintiff may mail a true copy of the document directly to Defendant,
                                  15
                                       but once Defendant is represented by counsel, all documents must be mailed to counsel rather than
                                  16
                                       directly to Defendant.
                                  17          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  18   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                  19   before the parties may conduct discovery.
                                  20          8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
                                  21   Court informed of any change of address and must comply with the Court’s orders in a timely
                                  22   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                  23   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  24   pending case every time she is moved to a new facility.

                                  25          9.      Any motion for an extension of time must be filed no later than the deadline sought

                                  26   to be extended and must be accompanied by a showing of good cause.

                                  27          10.     Plaintiff is cautioned that she must include the case name and case number for this

                                  28   case on any document she submits to the Court for consideration in this case.

                                                                                         5
                                   1         IT IS SO ORDERED.

                                   2   Dated: 7/24/2019

                                   3                             ______________________________________
                                                                 HAYWOOD S. GILLIAM, JR.
                                   4                             United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 6
